Title: To George Washington from Brigadier General Anthony Wayne, 10 July 1780
From: Wayne, Anthony
To: Washington, George


					
						Sir
						Camp at Totoway [N.J.] 10th July 1780
					
					It was but the evening before last that I had the honor of first seeing the General state of facts your Excellency was pleased to lay before the Council of War on the 6th Ultimo which I have given as mature a Consideration as time & Circumstances would permit.
					I find by a comparitive view of our present force with that of the Enemy after making proper allowances, for the change of Affairs by the reduction of Charles town & the reinforcement already arrived from that Quarter under Sr Harry Clinton—that they have a decided majority in their favor, the force of the enemy being nearly 11,000 effective rank & file of Regular troops & about 5,000 Militia refugees &ca &ca amounting in the whole to 16,000 rank & file—exclusive of Marines & sea men.
					the present strength of your Army taking in the Garrison of West Point is not more than 7,000 Effective’s—being reduced (in killed & wounded expiration of Inlistments, Desertion & other casualties—Incident to all armies) at least 1,000 men since your last estimate, so that Sr Harry Clinton has at this period in New York & it’s vicinity a land force more than double your numbers, in this estimate I have not taken in any of the recruits or Drafts that are expected from the respective States—but from the best Intelligence that I have been able to collect the number that may be expected under that description as a reinforcement to this Army will not exceed 7,000 men I ground this calculation upon the following proportion viz. New Hampshire 500[,] Massachusetts—2,500[,] Rhode Island. 300[,] Connecticut—1500 [,] New York—600[,] New Jersey—600[,] Pennsylvania 600[,] Dalewar State 200[.] a very great part of which will be extreme raw troops & arrive too late for us to Introduce a proper discipline before they may be called to Action—to counter balance this defect—the tories refugees & Militia with the enemy at New York will be nearly on an equal footing—so that our Number⟨s⟩ will then stand as 14,000 to 16,000 which leaves a balance still in favor of the enemy of at least 2,000 men.
					The assurances that his most Christian Majesty & the Court of France have given of their generous Intention of sending a respectable Land

& Naval force to act in conjunction with your army—& intirely under the Influence of American Councils, opens a most flattering prospect—which by a proper exertion of these States may produce a very Glorious Campaign—but the point to which we ought to direct our Operations, requires some reflection.
					there are three capital Objects that Immediately present themselves i.e. Canada, New York & Charles town, admit Canada to be the first—we are then to consider what force will be necessary for us to furnish in addition to the French fleet and Army—soposing the navy to consist of Eight sail of the Line with a few frigates—& the Land force of Seven thousand effective rank & file, well appointed and completely provided with all the proper Apparatus for such an Army—this force is not adequate to the reduction of that Country—it will require an addition of at least three or four thousand men from this Army—which ought to be sent on every motive of prudence & Policy—& those of the regular standing troops, who if fortunate would also be necessary to remain in Garrison there during the Winter which could not be expected from the Drafts, their time of service expireing in January—these must March by Land entering Canada near the conf[l]uence of the river Sorell with the St Laurence—the enemy being in possession of the Lakes will reduce us to the necessity of a long & tedious Land carriage—great part of the way thro’ a broken uncultivated & barren Country—which present, almost Insurmountable difficulties in the transportation of Cannon, Baggage, Provision & Stores absolutely necessary for such an expidition—it may be said that these are easily got over by sending them round by Water with the French fleet—to this may be Objected the state of our Magazines, which I believe are such as not to afford any large supply—as we are dependant upon the grain now growing for our Support in the fall—nor have we any right to expect meeting with provision in Canada—for altho’ the Canadians raise a considerable Quantity of Summer wheat, there are not Mills sufficient in that Country to manufacture it into flower—neither have they any more Cattle than what are absolutely necessary for their own consumption.
					these are facts, not founded upon heresay, or the Opinion of Others, but from my own knowledge & experience—I beg leave also to premise that we have little to expect from the Defection of the Canadians—those people will be very cautious how they Irritate the British a second time (i.e. the few that joined us in 75 & 76) especially whilst matters remain the least doubtful—with a powerful army in the heart of our own Country, & the possibility of the arrival of a superior fleet from England to that of France, during a seige that may be procrastinated longer than we expect—the Intervention of a fleet is also a matter of very serious

consequence to us—I well recollect the difficulty we experienced in Effecting a retreat from that Country in 76, when we had the entire possession of the Lakes—& have we nothing to apprehend from the exertions of Sr Harry Clinton—will he remain an Idle spectator at the Head of 16,000 men whilst we are Operating in a Distant Country—will he not rather push his fortune against a Debilitated army, & endeavour to possess West Point—destroy our Magazines & Desolate every part of the Country within his reach. & may he not attempt this with too great a probability of Success.
					for these reasons I am decidedly of Opinion that Canada is not the most eligible Object.
					some of these reasons, particularly the last, will Operate in full force—against an attempt for the Recovery of Charles town—until a more favorable Opening presents itself—I shall therefore only consider it a secondary, for the present.
					The greatest & most capital in its consequences is New York—an Object worthy the utmost exertions that America is capable of producing—& which from it’s happy position affords the most inviting Oppertunity of concentering our force—and by one great effort giving liberty to this Country, without hazarding those disagreeable consequences attending a misfortune in an Other Quarter.
					could the eyes of America be once opened to her true Interest—could the States be effectually rouzed from the Unworthy torpidity into which they have sunk—the reduction of the Garrisons of New York & it’s dependancies—Would not be attended with much difficulty—but from present appearances I fear our mode of Operation will be very circumscribed as it must be governed in a great degree by the Numbers we have in the field.
					I will suppose for the present that the Drafts & recruits, together with the french troops have formed a junction with the other part of Your army—we may then lay our whole force at about 20,000 rank & file—this number, tho’ sufficient to prevent an Insult—will not be equal to an Investiture, we therefore can’t do with less than 12,000 good Militia in addition, & those engaged for a certain term, not subject to a fluctuation which has too often, and may again commit us at a very critical juncture—and even this force will not be adequate to a Complete Investiture—for unless we had two Armies—each superior to the foe—the enemy by Concentering their force might find an opening to strike us in a divided state which they dare not attempt if we were united.
					I have not so just a knowledge of the Country immidiately in the vicinity of New York as to justify me in giving a Decided Opinion as to the most proper & exact point of attack—that will require a minute & close

Inspection—but from the General knowledge I have of Staten & Long Islands—& the probable strength we may have at the commencement of our Operations—I don’t think either very Eligible, altho’ they may have many real as well as appearant advantages—which the Intervention of a fleet from Europe might render very hazardous in the end.
					I therefore am of Opinion (grounded upon prudencial as well as Military principles) that we ought to begin our Operations against York Island by the way of [] and after Establishing ourselves on that Island & securing a safe retreat in case of accident—we may as circumstances present effect a lodgment on Long Island & take such a position as will facilitate the reduction of the Garrison by a combined attack from different points after securing a proper chain of Communication.
					I have given this Opinion on the presumption that our force will not exceed 30,000 or 32,000 Effectives—should we fortunately reach as high as 40,000 I would advise two Approaches to commence at the same time i.e. by the way of [] & Staten Island.
					I have only to add that whatever may be your decession—you will alway command the best services of your Excellency’s Most Obedt & very Hume Sert
					
						Anty Wayne
					
				